DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-13
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-13
Currently rejected claims:			1-13
Allowed claims:				None

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase (US 2010/0120667; IDS citation) as evidenced by Milk Facts (“Yogurt Production”, September 2016, Milk Facts, https://web.archive.org/web/20160920184004/http://www.milkfacts.info/Milk%20Processing/Yogurt%20Production.htm).
Regarding claim 1, Nagase teaches a method, comprising: (a) adding a fermentation promoting agent (corresponding to browning reaction product) to a fermentation substrate (corresponding to mixture of water, powdered milk, butter, and guar gum) [0065], wherein the fermentation promoting agent comprises a solution prepared by exposing an alkaline solution (corresponding to pH of 9) comprising a reducing sugar (corresponding to lactose) to a temperature of 90°C, which falls within the claimed temperature range, to induce a color reaction of sugar (correspond to browning reaction) [0050]; and (b) culturing a yogurt starter culture in the fermentation substrate to ferment the fermentation substrate [0065].  Since yogurt starter cultures contain Streptococcus thermophilus as evidenced by Milk Facts (page 1, paragraph 1 under “Bacterial Cultures” heading), the method disclosed by Nagase is for promoting Streptococcus thermophilus fermentation and for culturing Streptococcus thermophilus in the fermentation substrate to ferment the fermentation solution as claimed.
Regarding claim 2, Nagase teaches the invention as disclosed above in claim 1, including temperatures from 40°C to 100°C [0026], which fall within the claimed range. 
Regarding claim 3, Nagase teaches the invention as disclosed above in claim 1, including heating the alkaline solution comprising a reducing sugar to preferable temperatures from 40°C to 100°C [0026], which fall within the claimed range.
Regarding claim 4, Nagase teaches the invention as disclosed above in claim 1, including the alkaline solution comprising a reducing sugar comprising about 1 wt% of the reducing sugar (corresponding to lactose [0050]), which falls within the claimed concentration. 
Regarding claim 5, Nagase teaches the invention as disclosed above in claim 1, including glucose, galactose, fructose, arabinose, xylose, and lactose as the reducing sugar [0031].
Regarding claim 6, Nagase teaches the invention as disclosed above in claim 1, including the alkaline solution comprising from 0.05-30 wt% of a hydroxide [0053].  
Regarding claim 7, Nagase teaches the invention as disclosed above in claim 1, including the solution comprising sodium hydroxide and potassium hydroxide [0024].
Regarding claim 8, Nagase teaches the invention as disclosed above in claim 7, including lactose as the reducing sugar [0050].
Regarding claim 9, Nagase teaches the invention as disclosed above in claim 1, including the alkaline solution [0026] comprising a food material comprising a reducing sugar [0034].
Regarding claim 10, Nagase teaches the invention as disclosed above in claim 9, including the food material to be a reconstituted skim milk [0050].
Regarding claim 11, Nagase teaches the invention as disclosed above in claim 1, including the fermentation substrate comprises yogurt starter culture [0065], which comprises Streptococcus thermophilus and Lactobacillus bulgaricus as evidenced by Milk Facts (page 1, paragraph 1 under “Bacterial Cultures” heading).  Therefore, Streptococcus thermophilus and Lactobacillus bulgaricus are mixed-cultured in the fermentation substrate as claimed.
Regarding claim 12, Nagase teaches a method for producing a milk-fermented food (corresponding to fermented milk drink), comprising fermentation a fermentation substrate comprising milk (corresponding to powdered skim milk) with the method according to claim 1 [0065].
Regarding claim 13, Nagase teaches the invention as disclosed above in claim 12, including the milk-fermented food is fermented milk [0065]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791